Citation Nr: 9924347	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  99-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for non-Hodgkin's lymphoma.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

Briefly, the veteran, per his request, was afforded a hearing 
before a traveling member of the Board in April 1999.  
Unfortunately, the transcript of that hearing could not 
thereafter be obtained.  The veteran was contacted by the 
Board in June 1999 in order to determine whether he desired 
another such hearing.  In a letter received later in June 
1999, the veteran responded by requesting that he be afforded 
another hearing before a traveling member of the Board at the 
RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


